                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 18-13552-SHG
CARLOS TELESFORO MANZANARES                                                             Chapter 13
PATRICIA MARIE MANZANARES
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0970-4           User: rootk                  Page 1 of 2                   Date Rcvd: Nov 05, 2018
                               Form ID: nch13pln            Total Noticed: 47


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 07, 2018.
db/jdb         +CARLOS TELESFORO MANZANARES,     PATRICIA MARIE MANZANARES,    14420 S. VIA DEL TRONO,
                 SAHUARITA, AZ 85629-8494
15299935       +AmeriCredit/GM Financial,     Attn: Bankruptcy,    Po Box 183853,    Arlington TX 76096-3853
15299937       +Automotive Partners Fu,     3933 E Pima St Ste 109,    Tucson AZ 85712-3331
15299939      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America,       Attn: Bankruptcy,    Po Box 982238,
                 El Paso TX 79998)
15299940       +Bank of America,    1201 Main Street,    Dallas TX 75202-3922
15299941       +Brksb/cbna,    Po Box 6497,    Sioux Falls SD 57117-6497
15299944       +Cash Time,    2414 S. 6th Avenue,    Tucson AZ 85713-3458
15299946       +Citibank/Exxon Mobile,    Centralized Bankruptcy,     Po Box 790034,    St Louis MO 63179-0034
15299950       +Conn’s HomePlus,    Attn: Bankruptcy,    Po Box 2358,    Beaumont TX 77704-2358
15299951        Credit First N A,    Pob 81083,    Cleveland OH 44181
15299952       +Cws/cw Nexus,    101 Crossways Park Dr W,     Woodbury NY 11797-2020
15299953       +Fast Auto Loans,    3030 W. Valencia Road,     Tucson AZ 85746-8037
15299954       +First Premier Bank,    Attn: Bankruptcy,    Po Box 5524,    Sioux Falls SD 57117-5524
15299958        Huntington National Bank,     7 Eastern Oval,    Columbus OH 43219
15299964        Midland Mortgage,    P.O. Box 26648,    Oklahoma City OK 73126-0648
15299976       +TD Bank USA NA,    c/o Patenaude & Felix,     3260 N. Hayden Road, #209,
                 Scottsdale AZ 85251-6651
15299975        Target,    Target Card Services,    Mail Stop NCB-0461,    Minneapolis MN 55440
15299977       +Tnb-Visa (TV) / Target,      C/O Financial & Retail Services,     Mailstop BV   PO Box 9475,
                 Minneapolis MN 55440-9475
15299978       +Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,    Po Box 8053,    Mason OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcynotices@azdor.gov Nov 06 2018 03:07:16        AZ DEPARTMENT OF REVENUE,
                 BANKRUPTCY & LITIGATION,    1600 W. MONROE, 7TH FL.,     PHOENIX, AZ 85007-2650
15299933       +E-mail/Text: bankruptcy1@acecashexpress.com Nov 06 2018 03:10:01         Ace Cash Express,
                 454 W. Valencia Road,    Tucson AZ 85706-7642
15299934       +E-mail/Text: ally@ebn.phinsolutions.com Nov 06 2018 03:07:11        Ally Financial,
                 Attn: Bankruptcy Dept,    Po Box 380901,    Bloomington MN 55438-0901
15299936       +E-mail/Text: bankruptcynotices@azdor.gov Nov 06 2018 03:07:16        Arizona Department of Revenue,
                 1600 W. Monroe,    Phoenix AZ 85007-2650
15299938       +E-mail/Text: bk@avant.com Nov 06 2018 03:11:10        Avant,   Attn: Bankruptcy,    Po Box 9183380,
                 Chicago IL 60691-3380
15299942       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Nov 06 2018 03:15:32         Capital One,
                 Attn: Bankruptcy,    Po Box 30285,    Salt Lake City UT 84130-0285
15299943       +E-mail/Text: support@cash1loans.com Nov 06 2018 03:07:02        Cash 1-351,    4355 E. Univesity,
                 Mesa AZ 85205-7000
15299945       +E-mail/Text: bankruptcy@callcheckmate.com Nov 06 2018 03:09:01        Checkmate,
                 5463 E. 22nd Street,    Tucson AZ 85711-5405
15299947       +E-mail/Text: correspondence@revsolve.com Nov 06 2018 03:11:59        Collection Service Bur,
                 Csb Systems/Attn:Bankruptcy,    Po Box 310,     Scottsdale AZ 85252-0310
15299948       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Nov 06 2018 03:08:45
                 Comenity Bank/Victoria Secret,     Attn: Bankruptcy Dept,    Po Box 182125,
                 Columbus OH 43218-2125
15299949        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Nov 06 2018 03:08:45         Comenity Capital/Zales,
                 Attn: Bankrutptcy Dept,     Po Box 18215,    Columbus OH 43218
15299955       +E-mail/Text: bankruptcy@sccompanies.com Nov 06 2018 03:11:57        Ginnys/Swiss Colony Inc,
                 Attn: Credit Department,    Po Box 2825,    Monroe WI 53566-8025
15299956       +E-mail/Text: bankruptcy.notices@hdfsi.com Nov 06 2018 03:11:12        Harley Davidson Financial,
                 Attn: Bankruptcy,    Po Box 22048,    Carson City NV 89721-2048
15299957       +E-mail/Text: bknotice@healthcareinc.com Nov 06 2018 03:11:32        Healthcare Collections, Llc,
                 Attn: Bankruptcy Dept,     Po Box 82910,    Phoenix AZ 85071-2910
15299960        E-mail/Text: cio.bncmail@irs.gov Nov 06 2018 03:08:06        Internal Revenue Service,
                 4041 N. Central, Suite 112,    Phoenix AZ 85012
15299961        E-mail/Text: JCAP_BNC_Notices@jcap.com Nov 06 2018 03:10:08        Jefferson Capital Systems, LLC,
                 Po Box 1999,    Saint Cloud MN 56302
15299962       +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 06 2018 03:14:21
                 LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,    Po Box 10497,    Greenville SC 29603-0497
15299963       +E-mail/Text: bkr@cardworks.com Nov 06 2018 03:06:48        Merrick Bank/CardWorks,
                 Attn: Bankruptcy,    Po Box 9201,    Old Bethpage NY 11804-9001
15299965       +E-mail/Text: bankruptcy@sccompanies.com Nov 06 2018 03:11:57        Midnight Velvet,
                 Swiss Colony/Midnight Velvet,     1112 7th Ave,    Monroe WI 53566-1364
15299966       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Nov 06 2018 03:15:39
                 Portfolio Recovery,    Po Box 41021,    Norfolk VA 23541-1021
15299967       +E-mail/Text: bankruptcy@speedyinc.com Nov 06 2018 03:08:24        Speedy Cash,
                 2351 N. Alvernon, #100,    Tucson AZ 85712-2582
15299968       +E-mail/PDF: gecsedi@recoverycorp.com Nov 06 2018 03:15:21        Syncb/Toys R Us,
                 Attn: Bankruptcy,    Po Box 965060,    Orlando FL 32896-5060
15299969       +E-mail/PDF: gecsedi@recoverycorp.com Nov 06 2018 03:14:34        Synchrony Bank/ JC Penneys,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando FL 32896-5060
       Case 4:18-bk-13552-SHG Doc 8 Filed 11/05/18                   Entered 11/07/18 23:08:07        Desc
                           Imaged Certificate of Notice              Page 1 of 4
District/off: 0970-4                  User: rootk                        Page 2 of 2                          Date Rcvd: Nov 05, 2018
                                      Form ID: nch13pln                  Total Noticed: 47


Notice by electronic transmission was sent to the following                 persons/entities by the Bankruptcy Noticing Center
(continued)
15299970       +E-mail/PDF: gecsedi@recoverycorp.com Nov 06                 2018 03:14:34     Synchrony        Bank/ Old Navy,
                 Attn: Bankruptcy Dept,    Po Box 965060,                   Orlando FL 32896-5060
15299971       +E-mail/PDF: gecsedi@recoverycorp.com Nov 06                 2018 03:13:50     Synchrony        Bank/Amazon,
                 Attn: Bankruptcy Dept,    Po Box 965060,                   Orlando FL 32896-5060
15299972       +E-mail/PDF: gecsedi@recoverycorp.com Nov 06                 2018 03:15:21     Synchrony        Bank/Care Credit,
                 Attn: Bankruptcy Dept,    Po Box 965060,                   Orlando FL 32896-5060
15299973       +E-mail/PDF: gecsedi@recoverycorp.com Nov 06                 2018 03:15:21     Synchrony        Bank/Chevron,
                 Attn: Bankruptcy Dept,    Po Box 965060,                   Orlando FL 32896-5060
15299974       +E-mail/PDF: gecsedi@recoverycorp.com Nov 06                 2018 03:13:50     Synchrony        Bank/Gap,
                 Attn: Bankruptcy Dept,    Po Box 965060,                   Orlando FL 32896-5060
                                                                                                                    TOTAL: 28

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15299959*         Internal Revenue Service,   Centralized Insolvency Operations,                      P.O. Box 7346,
                   Philadelphia PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 07, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 5, 2018 at the address(es) listed below:
              KATHRYN L JOHNSON FINN   on behalf of Joint Debtor PATRICIA MARIE MANZANARES
               kathy@kathyjohnsonlaw.com, r40701@notify.bestcase.com
              KATHRYN L JOHNSON FINN   on behalf of Debtor CARLOS TELESFORO MANZANARES
               kathy@kathyjohnsonlaw.com, r40701@notify.bestcase.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 3




         Case 4:18-bk-13552-SHG Doc 8 Filed 11/05/18                                Entered 11/07/18 23:08:07                Desc
                             Imaged Certificate of Notice                           Page 2 of 4
FORM nch13pln
REVISED 06/04/2018



                                UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF ARIZONA

In re:                                                        Case No.: 4:18−bk−13552−SHG

    CARLOS TELESFORO MANZANARES                               Chapter: 13
    14420 S. VIA DEL TRONO
    SAHUARITA, AZ 85629
    SSAN: xxx−xx−9565
    EIN:

    PATRICIA MARIE MANZANARES
    14420 S. VIA DEL TRONO
    SAHUARITA, AZ 85629
    SSAN: xxx−xx−8999
    EIN:

Debtor(s)

                        NOTICE OF DATE TO FILE OBJECTION TO CHAPTER 13 PLAN

    Notice is hereby given that the Debtor(s) have filed the enclosed or attached Chapter 13 Plan. Pursuant to Local
Rules 2084−9 and 2084−10, plan confirmation is governed by the following procedures:

1. Any objection by a creditor to the plan must be in writing and filed within the Bankruptcy Court, and copies
served on the following parties, no later than 14 days after the original date set for the meeting of creditors, or any
continuance thereof, or reinstatement of the case, or 28 days after service, whichever is later:
Address of the Bankruptcy Clerk's Office                          U.S. Bankruptcy Court, Arizona
                                                                  38 S. Scott Avenue
                                                                  Tucson, AZ 85701−1704

Address of Trustee                                                DIANNE C. KERNS
                                                                  7320 N. LA CHOLLA #154 PMB 413
                                                                  TUCSON, AZ 85741−2305

Address of Debtor(s)                                              CARLOS TELESFORO MANZANARES
                                                                  14420 S. VIA DEL TRONO
                                                                  SAHUARITA, AZ 85629

                                                                  PATRICIA MARIE MANZANARES
                                                                  14420 S. VIA DEL TRONO
                                                                  SAHUARITA, AZ 85629

Address of Debtor(s) Attorney                                     KATHRYN L JOHNSON FINN
                                                                  LAW OFFICE OF KATHRYN L JOHNSON
                                                                  425 W. Paseo Redondo, Suite 2
                                                                  Tucson, AZ 85701


                                   − − − NOTICE CONTINUES ON NEXT PAGE − − −




     Case 4:18-bk-13552-SHG Doc 8 Filed 11/05/18                            Entered 11/07/18 23:08:07           Desc
                         Imaged Certificate of Notice                       Page 3 of 4
2.   The Trustee is to file a Recommendation within 28 days after the above date for creditor objections.

3. If creditors file no objections and the Trustee recommends confirmation, the Court may confirm the Plan without
a hearing.

4. If a creditor files an objection and/or the Trustee does not recommend confirmation, the Court may confirm a
plan without a hearing, provided the Trustee and all objecting creditors agree to a stipulated confirmation order. If
unable to so agree and stipulate, the Trustee or objecting creditor shall set the matter for hearing and provide notice to
the Debtor(s) and each objecting party.

5. For an original plan, the failure of a party in interest to timely file an objection to confirmation of the Plan
shall constitute acceptance of the Plan pursuant to 11 U.S.C. Section 1325(a)(5)(A), and a waiver of the
requirement under Section 1324 that the Court hold a confirmation hearing within 45 days after the date of the
meeting of creditors.



Date: November 5, 2018

Address of the Bankruptcy Clerk's Office:                    Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
38 S. Scott Avenue                                           George Prentice
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




     Case 4:18-bk-13552-SHG Doc 8 Filed 11/05/18                          Entered 11/07/18 23:08:07            Desc
                         Imaged Certificate of Notice                     Page 4 of 4
